DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Amendment filed on 06/22/2022. Claims 1-16 were pending. Claims 1 and 9 are amended. No further changes were made to the pending claims. Pending claims remain the same as claims 1-16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 was filed after the mailing date of the Non-Final Rejection on 02/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (US 20190289359 A1, hereafter “Sekar”) in view of Pawar et al. (US 20190205474 A1, hereafter “Pawar”), and further in view of Ekambaram et al. (US 20180165000 A1, hereafter “Ekambaram”).

Regarding Claim 1 (Currently Amended), Sekar teaches a method for searching for content items related to a subject of a portion of video of a content item currently being played back (abstract; 0042-0043 and 0078-0095; Figures 1, 3, 12 and 14), the method comprising: 
identifying, during playback of the content item, a plurality of action signatures, each action signature corresponding to respective motion data of a plurality of motion data in the content (0050-0052 and 0078-0095; Figures 3, 12 and 14); 
storing, for each action signature, a start timestamp at which the respective motion corresponding to the respective action signature begins, an end timestamp at which the respective motion corresponding to the respective action signature ends, and an identifier of the respective action signature (0050; Figure 3; wherein the video library 112  stores video contents with respective action signatures 314 with start time stamp 304 and end time stamp 306 for each segment 301(1) to 301(k) with respective segment ID 302); 
receiving an input command (0055, 0048; Figure 2;  pause ‘input/output (I/O) interfaces 204’, ‘input device(s) 214’); 
generating for display a plurality of icons, each icon of the plurality of icons representing a respective action signature (0055-0058; Figure 5); 
receiving a selection of an icon of the plurality of icons (0057, 0058 and 0062; Figure 5;’519’ and ‘530’); and
responsive to receiving the selection of the icon:
determining an identifier of the subject of the action signature represented by the selected icon (0051, 0056, 0062, 0065, 0072 and 0074; Figures 3, 5, 7 and 9; ‘segment identifier 302’ for each of the ‘segments 301(1) to 301(k)’, and ‘thumbnail images 504(1), 504(2) and 504(3)’);
retrieving a plurality of search strings, each search string of the plurality of search strings comprising the identifier of the subject (0056, 0062, 0065, 0072 and 0074; Figures 5, 7 and 9; “[0056] An example of a pause screen UI 500 rendered by video viewer 104 on user equipment 102 during block 410 in response to receipt of a pause request is illustrated in FIG. 5. As shown in FIG. 5, the UI background display 502 shows an image from the video frame (shown in dotted lined in FIG. 5 and referred to as the “paused image”) that was displayed in the UI at the time that the pause request occurred. The pause screen UI 500 also shows some of the content data for the displayed segment overlayed on the image of background display 502. In particular, the displayed content data includes actor information in form of thumbnail images 504(1) and 504(2) in a “Faceboard” that identifies the two actors appearing in the paused image. In the illustrated embodiment, the actor information includes the names of the two actors appearing in the paused image, and headshots of the two actors. As shown in FIG. 5, in one example, a user can select one of the actors (for example by using a touch screen input or other on-screen navigation interface to select the actor's thumbnail image 504(1) or 504(2)) to get additional information about the actor displayed on pause screen UI 500. In the illustrated embodiment, as shown by the bold oval around the headshot of thumbnail image 504(1), the user has selected the actor “Hou JianHua”, causing the video viewer 104 to display in the pause screen UI 500 supplementary content information 514 in the form of a bio for the selected actor.”, “[0062] As indicated in FIG. 5, in at least some examples selected actors from the video that do not appear in that particular paused image may also be displayed in a “non-present in scene” region 530 of the pause screen UI 500—shown as a column in the upper left of FIG. 5. In some examples, a user can select one of these “non-present in scene” actors and have the actor thumbnail image 504(3) moved to the “Faceboard” section of the pause screen UI 500, as shown in the case of actor “Miao Chi” in FIG. 7, and the appearance timeline 506 will be redrawn to additionally highlight all segments in which the newly added actor appears. Line 702 represents a drag-and-drop user input action to select actor “Miao Chi” from the “non-present in scene” region 530 and add him to the active “Faceboard” region of pause screen UI 500. Similarly, in example embodiments actors appearing in the “Faceboard” section can be removed and placed in the “not-present” section, and the appearance timeline 506 redrawn to remove the highlighting of segments in which only the removed actors appeared. …”, “[0065] By way of example, FIG. 9 shows a further example of a pause screen UI 900 that could alternatively be generated in block 410. In the example of FIG.9, the scene category 308 of content data is displayed in a “Sceneboard” overlaying the paused video image of background display 502. The pause screen UI 900 functions in a similar manner as pause screen UI 500, except it is filtered by scene attributes rather than character attributes. The displayed content data includes the scene attribute “Castle”, along with supplementary content information 514 about the scene. The timeline 506 is populated with highlight markers 508 that indicate all segments in the video that include the same scene attributes (e.g. “castle”) as the paused image.”, and “[0072] As noted above, video searching has traditionally been restricted based on meta-information such as title, genre, actors, creators etc. that is stored manually about the videos. The system and method described above provides users with options to consume video based on the content information. In some examples, computer vision techniques such as face, object and scene and action recognition may be used to generate some or all of the information included in content data files 116 for video data, enabling a system in which users can be provided with frame by frame (scene by scene) content information and options to browse videos based on filters applied on the content information. As described above, in example embodiments include face based information & search (Faceboard), scene based information & search (Sceneboard), object based information & search (Objectboard), and action based information & search (Actionboard), as well as combinations of these categories. Some example applications may enable users to: select scenes only a particular Actor occurs in; select scenes of a particular type, say a beach/carnival/castle; search for scenes in which a particular object appears; search for scenes which has a particular action ex: Fight scenes; and search for scenes having a combination of above search options ex: search for all the scenes in which a particular actor fights”); and
generating for display a search interface including the plurality of search strings (0056-0057, 0060 and 0069; Figures 5, 6 and 11).
Sekar failed to disclose responsive to receiving the selection of the icon:
retrieving a plurality of search strings, the each search string of the plurality of search strings comprising a string previously entered into a search interface when searching for content relation to the identifier of the subject; and
generating for simultaneous display with the plurality of icons, a search interface including the plurality of search strings.

Pawar, however, in the same field of endeavor, shows responsive to receiving the selection of the icon:
retrieving a plurality of search strings, each search string of the plurality of search strings comprising a string previously entered into a search interface when searching for content relation to the identifier of the subject (Figures 4-7; 0072-0073, 0067-0069; “[0072] FIG. 6 illustrates an example of entity identification for a user search query based on metadata retrieved from a mining-search-log database. As shown in FIG. 6, a query “donald” is entered into the search box 650 and suggested queries “donald trump”, “donald duck”, or “donald glover” may be displayed in the drop-down menu 600. In particular embodiments, the suggested queries may be based on the top N entities retrieved from the mining-search-log database for the respective query term and the order of these suggested queries may be based on click-through rates associated with these top N entities, as shown and discussed in reference to at least FIGS. 4 and 5. For example, suggested query “donald trump” may be displayed first since it has a CTR of 85% followed by suggested query “donald duck” having CTR of 10% and lastly “donald glover” having CTR of only 5%.” and “[0073] FIG. 7 illustrates an example of query suggestions based on metadata retrieved from a mining-search-log database. As shown in FIG. 7, a query “donald duck” is entered into the search box 650 and the typeahead process may append related terms “huey”, “dewey”, or “louie” to the query. As a result, queries including “donald duck huey”, “donald duck dewey”, “donald duck louie”, or “donald duck huey dewey louie” are displayed in the drop-down menu 600. In particular embodiments, these related terms may appear based on top K co-occurring n-grams retrieved from the mining-search-log database for the respective query term “donald duck”, as discussed and shown for example in reference to FIG. 4. In some embodiments, the query rewriting may replace the query with the related terms “huey”, “dewey”, or “louie” and display suggested queries including “huey”, “dewey”, “louie”, or “huey dewey louie” in the drop-down menu 600. Although this disclosure describes providing particular query suggestion in a particular manner, this disclosure contemplates providing any suitable query suggestion in any suitable manner”; please see also 0059 and 0061); and
generating for display a search interface including the plurality of search strings (0072-0073, 0067-0069, 0059 and 0061; Figures 4-7; ; “[0072] FIG. 6 illustrates an example of entity identification for a user search query based on metadata retrieved from a mining-search-log database. As shown in FIG. 6, a query “donald” is entered into the search box 650 and suggested queries “donald trump”, “donald duck”, or “donald glover” may be displayed in the drop-down menu 600. In particular embodiments, the suggested queries may be based on the top N entities retrieved from the mining-search-log database for the respective query term and the order of these suggested queries may be based on click-through rates associated with these top N entities, as shown and discussed in reference to at least FIGS. 4 and 5. For example, suggested query “donald trump” may be displayed first since it has a CTR of 85% followed by suggested query “donald duck” having CTR of 10% and lastly “donald glover” having CTR of only 5%.”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to incorporate the metadata mining based on previous user search queries and their interactions relating to those queries as shown by Pawar in to the intelligent video interaction method of Sekar in order to increase the satisfaction of a user by simplification the searching experience by suggesting multiple possible searching string that might be related to the users intent to search as well as to yield predictable result (please see, Pawar [0005]). 
Sekar in view of Pawar failed to further show generating for simultaneous display with the plurality of icons, a search interface including the plurality of search strings.

Ekambaram, however, in the same field of endeavor, shows generating for simultaneous display with the plurality of icons, a search interface including the plurality of search strings (0025; Figure 3; “[0025] FIG. 3 illustrates a portion 301 of a video file currently being presented via touch screen display 300, in accordance with embodiments of the present invention. Touch screen display 300 allows a user 310 to visualize information via a progress bar 302. In response to an amount of applied pressure being by user 310 (i.e., a finger 301a of user 310), portion 301 of the video file is selected and accordingly a dimension of a stitched image 304 is calculated dynamically based on a content present in different frames of portion 301 of the video file. Additionally, user 310 may view the graphical summary 304a of the selected of portion 301 of the video file.”, wherein the plurality of icons in the graphical summary of 304a displayed simultaneously, i.e., ‘comedy’, ‘drying’, ‘duet song’.).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to incorporate the displaying of the search strings simultaneously displaying with the plurality of icons as shows by Ekambaram in to the intelligent video interaction method of Sekar in view of the  metadata mining based on previous user search queries and their interactions relating to those queries of Pawar in order to increase user satisfaction of the searching by incorporating the possible searching futures by simplification the searching experience by suggesting multiple possible searching string that might be related to the users intent to search as well as to yield predictable result. 

Regarding Claim 2 (Previously Presented), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 1 as shown above. Sekar further shows wherein determining an identifier of the subject of the action signature represented by the selected icon comprises: 
accessing metadata of the content item currently being played back (0049; Figure 1; “content data file 116 includes content data or metadata for its respective video data file 114.”); and 
retrieving, from the metadata, based on the start timestamp and end timestamp of the action signature, the identifier of the subject of the action signature (0050; Fig. 3; “… the content data included in a content data file 116 provides meta-data that corresponds to the video content of the respective video data file 114. In the example of FIG. 3, the content data for a video is broken up into K video segments 301(1) to 301(K) that are each labelled by a respective segment ID 302. Each segment 301(1) to 301(K) is associated with a start time 304 and an end time 306 of the video data (time fields are shown as hours: minutes: seconds: microseconds in the example of FIG. 3).”).

Regarding Claim 3 (Original), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 1 as shown above. Sekar further shows wherein retrieving a plurality of search strings comprises: 
transmitting a query to a database, the query comprising the identifier of the subject (0056 and 0063; Figure 5; wherein the pause request generate identifier of the subject, i.e., the actor or actress info and the like); and 
receiving, in response to the query, the plurality of search strings (0056; Fig. 5; “… user can select one of the actors … to get additional information about the actor displayed on pause screen UI 500. In the illustrated embodiment, as shown by the bold oval around the headshot of thumbnail image 504(1), the user has selected the actor "Hou JianHua", causing the video viewer 104 to display … the selected actor.”).

Regarding Claim 4 (Original), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 3 as shown above. Sekar further shows wherein the database includes search strings, and wherein the plurality of search strings comprises the search strings containing the identifier of the subject (0062-0063, 0072 and 0074; Figures 5-8 and 11), but failed to teach the database includes common and most common search strings containing the identifier of the subject. Pawar also further shows wherein the database includes common search strings, and wherein the plurality of search strings comprises the most common search strings containing the identifier of the subject (Figures 4-7; 0061-0065; “[0061] FIG. 4 illustrates an example of a mining-search-log database 400 containing example metadata 402. … the metadata 402 may be generated and stored in the database 400 based on prior search queries and content objects accessed by a plurality of users in response to these queries over a certain time window. For each of the query terms 404, the metadata 400 may comprise at least (1) the top N entities 406 including, for each entity, an entity ID 410, an entity name 412, and its respective click-through rate 414, and (2) the top K co-occurring n-grams 408 associated with the query term. As an example and not by way of limitation, for the query term “Gal”, the metadata includes two top-clicked entities having entity ID 0023 belonging to entity “Gal Gadot” having a CTR of 90% and entity ID 0301 belonging to entity “Galileo Galilei” having a CTR of 10%. Using this metadata, the social-networking system 160, at time of query processing, may be able to determine that when a user searches for “Gal” or “gal”, the entity referenced in the user query relates to “Gal Gadot” (since in prior search queries relating to this query term, 90% of the time users interacted with content objects relating to this entity) and may provide search results accordingly. Also, the top K co-occurring n-grams associated with this user query, such as “Gadot”, “Wonder Women”, “Miss Universe”, “Actress”, etc.  …”).
The motivation used to combine the Pawar prior art in to Sekar prior and further in Ekambaram prior art used on the rejection to claim 1 still applies to the rejection of claim 4.

Regarding Claim 5 (Original), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 3 as shown above. Sekar further shows wherein the database includes and metadata describing content items, and wherein each search string of the plurality of search strings corresponds to a content item (0062-0063, 0072 and 0074; Figures 5-8 and 11). 
Pawar further shows the method of claim 3, wherein the database includes popularity data and metadata describing content items ((Figures 4-7; 0061-0065). 
The motivation used to combine the Pawar prior art in to Sekar prior and further in Ekambaram prior art used on the rejection to claim 1 still applies to the rejection of claim 4.

Regarding Claim 6 (Previously Presented), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 1 as shown above. Sekar further shows wherein the search interface is generated for display as an overlay over the content item currently being played back (0048 and 0056; Figures 2 and 5; “[0048] In FIG. 2, the optional input device(s) 214 … overlayed on a display device 218, and/or a keypad) and optional output device(s) 216… processing system 200.”, “[0056] An example of a pause screen UI 500 rendered by video viewer 104 on user equipment 102 during block 410 in response to receipt of a pause request is illustrated in FIG. 5. As shown in FIG. 5, the UI background display 502 shows an image from the video frame … that was displayed in the UI at the time that the pause request occurred. The pause screen UI 500 also shows some of the content data for the displayed segment overlayed on the image of background display 502.”). 

Regarding Claim 8 (Original), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 1 as shown above. Sekar further shows wherein the selection of the icon comprises a tap on a touchscreen interface (0048 and 0060; Figures 2 and 6). 

Regarding Claim 9 (Currently Amended), System claim 9 is drawn to the system corresponding to the method of using same as claimed in claim 1. Therefore, system claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness used above.

Regarding Claim 10 (Previously Presented), System claim 10 is drawn to the system corresponding to the method of using same as claimed in claim 2. Therefore, system claim 10 corresponds to method claim 2 and is rejected for the same reasons of anticipation used above.

Regarding Claim 11 (Original), System claim 11 is drawn to the system corresponding to the method of using same as claimed in claim 3. Therefore, system claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness  used above.

Regarding Claim 12 (Original), System claim 12 is drawn to the system corresponding to the method of using same as claimed in claim 4. Therefore, system claim 12 corresponds to method claim 4 and is rejected for the same reasons of obviousness used above.

Regarding Claim 13 (Original), System claim 13 is drawn to the system corresponding to the method of using same as claimed in claim 5. Therefore, system claim 13 corresponds to method claim 5 and is rejected for the same reasons of obviousness used above.

Regarding Claim 14 (Previously Presented), System claim 14 is drawn to the system corresponding to the method of using same as claimed in claim 6. Therefore, system claim 14 corresponds to method claim 6 and is rejected for the same reasons of obviousness  used above.

Regarding Claim 16 (Original), System claim 16 is drawn to the system corresponding to the method of using same as claimed in claim 8. Therefore, system claim 16 corresponds to method claim 8 and is rejected for the same reasons of obviousness  used above.



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar in view of Pawar further in view of Ekambaram as applied to claims 1 and 9 above, and further in view of Stoop et al. (US 20180084023 A1, hereafter “Stoop”).

Regarding Claim 7 (Original), Sekar in view of Pawar and further in view of Ekambaram show the method of claim 1 as shown above. Sekar further shows the method of claim 1, wherein the selection of the icon comprises a touchscreen interface (0048 and 0060; Figure 2 and 6).
Sekar in view of Pawar and further in view of Ekambaram failed to show/suggest a swipe gesture on a touchscreen interface.
Stoop, in the same field of endeavor, shows that a swipe gesture on a touchscreen interface (0074 0083; Figure 6; “[0074] … the first user may be able to swipe left on a touch screen of the client system 130 to re-position the moveable scrubber element to the left of its current position. ”).
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to implement the swipe gesture on a touchscreen interface as shown by Stoop in the intelligent video interaction method of Sekar and metadata mining method of Pawar in order to increase the user satisfaction and provide enhanced user experience and yield a predictable result. 

Regarding Claim 15 (Original), System claim 15 is drawn to the system corresponding to the method of using same as claimed in claim 7. Therefore, system claim 15 corresponds to method claim 7 and is rejected for the same reasons of obviousness used above.


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot based on new ground of rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argued based on the invention of Sekar, it is not possible to modify the Sekar prior art with the Pawar prior art. Examiner disagrees. The motivation to combine the two prior arts was taken from the Pawar prior art (please see, [0005]). Moreover, the test for obviousness is disclosed below.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482